DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 03 January 2022 containing remarks and amendments to the claims.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 9, 12-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell (WO 2011/053166) in view of Wrigley (US 2017/0306253), Rasanen (WO 2014/0167181) and Sanchez (US 2015/0259617).
Regarding claims 1-2, Maxwell teaches a process for treating bio oil produced from a variety of animal and plant sources such as plants, trees, forestry waste, corn waste, algae, crops, landfill gas, garbage, palm oil, vegetable oils an waste products such as tallow (page 8, lines 7-11).  Examiner notes that in view of teaching of using multiple bio oil sources, it would have been obvious to the person having ordinary skill in the art to have used a mixture of bio oil sources, since they are all known for the same purpose.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Maxwell teaches subjecting the bio oils to catalytic cracking and hydrotreatment to produce a fuel blend (page 21, lines 5-30).  Examiner additionally notes that the order of preforming process steps is prima facie obvious in the absence of new or unexpected results.  See also In reBurhans, 154 F.2d 690, 69 USPQ 330 
Maxwell does not explicitly disclose (1) the combination of 25-75% tall oil pitch and 25-75% used cooking oil or animal fat (2) the aromatic content, paraffinic content, or isoparaffinic content.
Regarding (1), Maxwell teaches biomass feeds from various sources. Maxwell teaches corn waste, pam oil, vegetable oil, and tallow (page 8, lines 7-11), which Examiner considers to read on the claimed cooking oil and animal fat feeds.  Maxwell does not explicitly disclose tall oil pitch feed.
However, Wrigley notes that in the art, biomass refers to tall oil pitch streams [0028].  Further, Rasanen teaches that tall oil pitch is rich in fatty acids, and similar to tall oil (page 4, lines 15-25).  Rasanen teaches that tall oil pitch may be treated similarly to tall oil and other biomass feeds, and subject to hydrodeoxygenation and catalytic cracking to form more valuable product fractions (page 4, lines 15-25; page 5; lines 23-30; page 6, lines 6-21).  Sanchez is additionally noted for teaching of conversion of forestry/wood pulping waste biomass in an FCC followed by hydrotreatment to create diesel range products [0019-0029].
Therefore, it would have been obvious to the person having ordinary skill in the art to have used tall oil pitch in combination with the biomass feed of Maxwell, in view of teachings by Wrigley/Rasanen/Sanchez that such tall oil pitch feeds are examples of biomass and suitable for hydrotreatment and catalytic cracking to form more valuable products.  See MPEP 2144.06: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Examiner further notes that it would have been obvious to the person having ordinary skill in the art to have appropriately selected the 
Regarding (2), since the previous combination teaches the same process steps applied to the same biological origin feedstocks, it is expected that the same product would result. 
Regarding claim 3, Maxwell teaches gasoline products (page 21, lines 5-30).
Regarding claim 4, Maxwell teaches fluid catalytic cracking (page 22, lines 1-7).
Regarding claim 9, Maxwell teaches hydrotreatment temperatures of 200-500°C, 20-200 bar, and presence of hydrotreating catalyst (page 13, lines 1-32), which reads on the claimed ranges.
Regarding claim 12, Maxwell teaches alumina silica catalysts (page 13, liens 12-35).
Regarding claim 13, Maxwell teaches catalytic cracking temperatures of about 535°C (page 22, lines 1-7).  
Examiner further notes that it is well known in the art to optimize result effective variables.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
Regarding claim 15, Maxwell teaches distillation of products (page 22, lines 25-30).
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell (WO 2011/053166) in view of Wrigley (US 2017/0306253), Rasanen (WO 2014/0167181) and Sanchez (US 2015/0259617) as applied to claim 1 above, and further in view of McCarthy (US 2013/0165717).
Regarding claim 10, the previous combination teaches the limitations of claim 1, as discussed above.
The previous combination does not explicitly disclose isomerization.
However, McCarthy teaches a similar process for sending bio feedstocks to FCC and hydrotreating steps to form middle distillate products [0039], [0008].  McCarthy further teaches hydro isomerization steps in order to increase naphtha distillate production [0009].
Therefore, it would have been obvious to the person having ordinary skill in the art to have incorporated the hydro isomerization step of McCarthy into the Maxwell operation, for the benefit of increasing naphtha production.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell (WO 2011/053166) in view of Wrigley (US 2017/0306253), Rasanen (WO 2014/0167181) and Sanchez (US 2015/0259617) as applied to claim 1 above, and further in view McCall (US 2009/0158637).
Regarding claim 14, the previous combination teaches the limitations of claim 1, as discussed above.
The previous combination does not explicitly disclose pretreatment step.
However, McCall teaches a similar process for hydrotreating biomass feeds to produce fuels [0003], [0011].  McCall teaches pretreating biomass feeds by ion exchange or acid wash in order to remove contaminants prior to further treatment [0013-0014].
Therefore, it would have been obvious to the person having ordinary skill in the art to have performed the McCall pretreatment step, for the benefit of removing undesirable impurities prior to further treatment.
Claims 11, 16-17, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell (WO 2011/053166) in view of Wrigley (US 2017/0306253), Rasanen (WO 2014/0167181) and Sanchez (US 2015/0259617) as applied to claim 1 above, and further in view of Stumborg (Hydroprocessed vegetable oils for diesel fuel improvement, already of reference).
Regarding claims 11, 16-17, and 21-23, the previous combination teaches the same process steps applied to the same feeds, as discussed with respect to the process claims above.  Examiner additionally noted MPEP 2113 discussion of product by process claims.  Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.
Therefore, it is expected that the same products having the same properties would result.
Further, Stumborg teaches that it is well-known in the art to blend various fractions in order to obtain desired properties including aromatic content, cloud point, paraffin content (see table 4).  B1 of Stumborg teaches a composition of having the claimed paraffinic and aromatic contents.
Therefore, it would have been obvious to the person having ordinary skill in the art to have blended the feeds of the previous combination in appropriate amounts, in order to obtain the products having desired properties including cloud point, aromatic, and paraffin content.  
Response to Arguments
Applicant's arguments 03 January 2022 have been fully considered but they are not persuasive.
Examiner considers Applicant’s arguments to be:
The previous combination does not disclose the mixture of tall oil pitch with vegetable/animal fat as claimed.  The person having ordinary skill in the art would not have been motivated to combine at least two different feedstocks of renewable biological origin. 
The mixture claimed results in unexpected results.
Regarding Applicant’s first argument, Examiner notes that Maxwell teaches “Certain aspects of the present invention provide methods for producing such hydrocarbons from various sources of biomass” (page 8, lines 1-6).  The term “various” would indicate more than one source, as well as the use of the plural term “sources”.  Further, Wrigley teaches various fats and oils including used cooking oil, tall oil pitch, and combinations thereof [0028].  Examiner additionally notes MPEP 2144.06: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from 
Regarding Applicant’s second argument, it is not seen where Applicant has provided evidence of any new or unexpected results obtained from such a combination.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/               Primary Examiner, Art Unit 1771